UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NEW YORK STATE NURSES ASSOCIATION

BENEFITS FUND, through the Chairperson of ; be os

the Board of Trustees, Dennis Buchanan, and : ORDER...

the Secretary of the Board of Trustees, Nancy :

Kaleda, : 17 CV 1899 (VB)
Plaintiff, :

  

Vv.

THE NYACK HOSPITAL,
Defendant.

ov —— soe ere oe oo ot x

 

The Court conducted a status conference on November 13, 2019, at which counsel for

both parties appeared in person. Accordingly, it is HEREBY ORDERED:

l, The Court will hold a supplemental status conference on December 18, 2019, at
9:30 a.m.
2, By December 13, 2019, counsel shall meet and confer in a good faith effort to

agree on the next steps for this case, and submit a joint letter regarding their agreed upon and/or

respective views regarding same.

Dated: November 14, 2019
White Plains, NY

ul ORDERED:

 

Vincent Wf (|
United States District Judge
